STONE, C. J.
The indictment in this case was framed under the act “ to amend section 4204 of the Code of Alabama,”. approved December 3, 1878. — Sess. Acts, 71. .The. offense charged is, that the defendant “sold vinous or spirituous liquors, without a license, and contrary to law!” The proof fails to show .that the defendant made' the sale, or was interested in it ;.and it also fails to show that he had any interest in the liquor, or in the money paid for it, either before or after the sale. It does tend to prove that he was the agent, or assisting friend of Foster, the purchaser, and assisted him in making the purchase. His guilt, therefore, could not be greater than that of Foster, the buyer ; and it would not be pretended that Foster either sold, or aided in the sale the testimony tends to prove was made.
The ruling of the court, alike in the charge given and in the refusal to charge, can not be reconciled with the decision of this court in Young v. The State, 58 Ala. 358, and is erroneous.
[Reversed and remanded.